IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00409-CR

JOSHUA MARQUES WILLIS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-1058-C1


                                      ORDER


      Joshua M. Willis’s “Appellant’s Motion for Court’s Extension of Time for the Filing

of a Pro-Se Appeal Brief” and “Appellant’s Objection to Attorney’s Ander’s Brief and

Motion to Withdraw: Under TRAP Rule 38,” each filed on May 16, 2016, do not contain

a proper proof of service as required by the Texas Rules of Appellate Procedure. A copy

of all documents presented to the Court must be served on all parties to the proceeding

and must contain proper proof of service. TEX. R. APP. P. 9.5. Proof of service may be in
the form of a certificate of service. TEX. R. APP. P. 9.5(d). A certificate of service must

state the name and address of each person served. Id. (e)(2). This Court is not a party to

this proceeding.

        To expedite a disposition in this proceeding, we use Rule 2 to address Willis’s

motions, but Willis’s pro-se response, when filed, must be properly served. See TEX. R.

APP. P. 2; 9.5. Willis’s motion for 60 days to file a pro-se response is granted. The response

is due July 25, 2016.

        Further, the response is not a brief but is intended only to give Willis the

opportunity to direct the Court’s attention to the events and issues that Willis thinks may

constitute meritorious issues on appeal. See Wilson v. State, 955 S.W.2d 693, 697 (Tex.

App.—Waco 1997, order). After the response is filed, the State will have the opportunity

to file a reply. Id. If the Court determines any of the issues are arguably meritorious, the

appeal will be abated for the appointment of new counsel, but not otherwise. See id. at

698. Accordingly, Willis’s “Appellant’s Objection to Attorney’s Ander’s Brief and Motion

to Withdraw: Under TRAP Rule 38,”will not be addressed, as such, in the context of this

appeal and is therefore, overruled.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for extension of time granted; objection overruled
Order issued and filed May 26, 2016


Willis v. State                                                                         Page 2